Case 1:17-cv-11441-PBS Document 188 Filed 09/27/19 Page 1 of 3
Case 1:17-cv-11441-PBS Document 188 Filed 09/27/19 Page 2 of 3
            Case 1:17-cv-11441-PBS Document 188 Filed 09/27/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 27th day of September, 2019, I filed the within through the
ECF system and that notice will be sent electronically to the below listed counsel who are
registered participants identified on the mailing information for Case No. 17-11441.

 Adam Simms, Esq.
 John M. Wilusz, Esq.
 John J. Davis, Esq.
 Pierce Davis & Perritano LLP
 10 Post Office Square, Suite 1100
 Boston, MA 02109
 (617) 350-0950
 asimms@piercedavis.com
 jwilusz@piercedavis.com
 jdavis@piercedavis.com



                                                                     /s/ Todd D. White




971205.v1
